[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT               FILED
                          ________________________    U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           November 29, 2006
                                 No. 05-15831             THOMAS K. KAHN
                           ________________________           CLERK

                      D. C. Docket No. 04-61061-CV-MGC

JAMES CAPONE,
ELLASANDRA D. CAPONE,
a minor, by and through her father,
James Capone,


                                                         Plaintiffs-Appellants,



                                      versus


CRYSTAL PALACE US, INC.,
RUFFIN'S CRYSTAL PALACE HOTEL CORPORATION, LTD.,
RUFFIN HOTEL CORPORTATION, LTD.,
d.b.a. Wyndham Nassau Resort and Crystal Palace Casino,
RUFFIN HOLDINGS, INC.,
d.b.a. Ruffin Companies, The,
WYNDHAM INTERNATIONAL, INC.,
d.b.a. Wyndham Nassau Resort and Crystal Palace Casino,



                                                      Defendants-Appellees.
                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                   (November 29, 2006)

Before TJOFLAT, HULL and BOWMAN,* Circuit Judges.

PER CURIAM:

       In this diversity case brought in the United States District Court for the

Southern District of Florida, Plaintiffs-Appellants James M. Capone and Ella

Sandra D. Capone, a minor by and through her father, James M. Capone

(“Appellants”) appeal the district court’s dismissal of their Amended Complaint

asserting personal injury claims against the Defendant-Appellee Ruffin’s Crystal

Palace Hotel Corporation, Ltd., a Bahamian Limited Liability Company d/b/a The

Wyndham Nassau Resort and Crystal Palace Casino (“Appellee”). Appellants’

personal injury claims arise from injuries Appellant James M. Capone sustained

when he dove from a seawall at the Appellee’s Wyndham Nassau Resort and

Crystal Palace Casino (the “Nassau Resort”) and are based on Appellee’s alleged

negligence, inter alia, in failing to install railings and to post appropriate warnings



       *
         Honorable Pasco M. Bowman II, United States Circuit Judge for the Eighth Circuit,
sitting by designation.

                                               2
for and to business invitees utilizing the swimming area of the resort. The district

court granted Appellee’s motion to dismiss on the ground that the court lacked

personal jurisdiction over the Appellee under Florida’s long arm statute, Fla. Stat.

§ 48.193(2).

      Appellants and Appellee now concede that the outcome of this appeal as to

the personal jurisdiction issue is controlled by this Court’s recent opinion in Stubbs

v. Wyndham Nassau Resort & Crystal Palace Casino, 447 F.3d 1357, 1360-64

(11th Cir. 2006), and that based on that precedent this Court must reverse the

dismissal of Appellants’ Amended Complaint in this case. In Stubbs, this Court

concluded that the Nassau Resort in that case, which is the same as in this case,

was “engaged in substantial and not isolated activity within” Florida and that

general personal jurisdiction existed over the Nassau Resort under Florida’s long

arm statute, Fla. Stat. § 48.193(2). Stubbs, 447 F.3d at 1363. In Stubbs, this Court

expressly noted that the defendants had also raised venue and forum non

conveniens issues, that the district court had ruled based on the personal

jurisdiction issue, and that the district court did not address any other issue.

Stubbs, 447 F.3d at 1360.

      Appellees point out that the district court in this case, like the district court

in Stubbs, ruled on only the personal jurisdiction issue and did not rule on the


                                            3
venue or forum non conveniens issues. Appellees request that we remand this case

so that the district court may address these other issues.

        For the foregoing reasons, the district court’s order dismissing the Amended

Complaint based on lack of personal jurisdiction is reversed, and this case is

remanded for further proceedings consistent with this opinion.

        REVERSED AND REMANDED.1




        1
            The Clerk shall remove the case from the oral argument calendar set for December 5,
2006.

                                                  4